       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 1 of 25



1    Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7876
     jpopolizio@jshfirm.com
5    jackerman@jshfirm.com
6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF ARIZONA
8
     Johnny Wheatcroft and Anya Chapman, as             NO. 2:18-cv-02347-ROS
9    husband and wife, and on behalf of minors
     J.W. and B.W.,                                     DEFENDANTS’ ANSWER TO
10                                                      PLAINTIFFS’ AMENDED
                                          Plaintiffs,   COMPLAINT
11
                  v.
12
     City of Glendale, a municipal entity; Matt
13   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
14   individual capacities; and Michael Fernandez,
     in his official and individual capacities,
15
                                        Defendants.
16
17
                  Defendants, City of Glendale, Matt Schneider, Mark Lindsey and Michael
18
     Fernandez, for their Answer to Plaintiffs’ Amended Complaint, deny each and every, all
19
     and singular, of the allegations contained in Plaintiffs’ Amended Complaint and each
20
     claim for relief that Defendants do not expressly admit or to which Defendants do not
21
     otherwise plead. Defendants admit, deny, and allege as follows:
22
                           PARTIES, JURISDICTION, AND VENUE
23
24                1.     In answering Paragraph 1 of Plaintiffs’ Amended Complaint,
25   Defendants admit that it appears that Plaintiffs are alleging claims pursuant to 42 U.S.C.
26   §1983, and the First, Fourth, and Fourteenth Amendments of the United States
27   Constitution. However, to the extent that Plaintiffs contend that the allegations contained
28
     7196135.1
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 2 of 25



1    in Paragraph 1 or any other paragraph of Plaintiffs’ Amended Complaint purport to allege
2    a viable cause of action against these answering Defendants, Defendants deny the same.
3                  2.     In answering Paragraph 2 of Plaintiffs’ Amended Complaint,
4    Defendants admit that jurisdiction and venue are proper in this Court, but deny that
5    Plaintiffs’ Amended Complaint purports to allege a viable cause of action against these
6    answering Defendants.
7                  3.     In answering Paragraph 3 of Plaintiffs’ Amended Complaint,
8    Defendants admit that Plaintiffs’ Amended Complaint alleges events that occurred in the
9    state of Arizona, but deny that the claims set forth in the Amended Complaint alleged
10   viable causes of action against these answering Defendants.
11                 4.     In answering Paragraph 4 of Plaintiffs’ Amended Complaint,
12   Defendants lack sufficient information to form a belief as to the truth of the allegations
13   contained in Paragraph 4 and, therefore, deny the same and leave Plaintiffs to their proof.
14                 5.     In answering Paragraph 5 of Plaintiffs’ Amended Complaint,
15   Defendants lack sufficient information to form a belief as to the truth of the allegations
16   contained in Paragraph 5 and, therefore, deny the same and leave Plaintiffs to their proof.
17                 6.     In answering Paragraph 6 of Plaintiffs’ Amended Complaint,
18   Defendants admit that the City of Glendale is an Arizona municipality under Title 9 of the
19   Arizona Revised Statutes.
20                 7.     In answering Paragraph 7 of Plaintiffs’ Amended Complaint,
21   Defendants admit that the City of Glendale is an Arizona municipality and, generally, as
22   may be permitted by law, that it may be subject to a civil suit, under certain
23   circumstances, and may be held vicariously liable for the wrongful conduct of its
24   employees, under certain circumstances. In further answering Paragraph 7, Defendants
25   affirmatively assert that Plaintiffs do not assert any state law claims and that vicarious
26   liability is inapplicable to § 1983 actions. In addition, to the extent that Plaintiffs contend
27   that the allegations contained in Paragraph 7 of Plaintiffs’ Amended Complaint purport to
28
     7196135.1                                     2
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 3 of 25



1    allege a viable cause of action against these answering Defendants, Defendants deny the
2    same.
3                 8.     In answering Paragraph 8 of Plaintiffs’ Amended Complaint,
4    Defendants admit the allegations therein.
5                 9.     In answering Paragraph 9 of Plaintiffs’ Amended Complaint,
6    Defendants admit the allegations therein.
7                 10.    In answering Paragraph 10 of Plaintiffs’ Amended Complaint,
8    Defendants admit the allegations therein.
9                 11.    In answering Paragraph 11 of Plaintiffs’ Amended Complaint,
10   Defendants admit that Defendants Schneider, Lindsey, and Fernandez were Police
11   Officers with the Glendale Police Department, employed by the City of Glendale, and at
12   the time of the subject incident of this Amended Complaint were acting in the course and
13   scope of their employment with the City of Glendale. In further answering Paragraph 11
14   of Plaintiffs’ Amended Complaint, Defendants admit that Plaintiff alleges that Plaintiffs
15   are suing Defendants Schneider, Lindsey, and Fernandez in their official capacity for
16   alleged state law claims and in his individual capacity for purposes of alleged
17   constitutional claims. However, to the extent that Plaintiffs contend that the allegations
18   contained in Paragraph 11 of Plaintiffs’ Amended Complaint purport to allege a viable
19   cause of action against these answering Defendants, Defendants deny the same.
20                                GENERAL ALLEGATIONS
21
                  12.    In answering Paragraph 12 of Plaintiffs’ Amended Complaint,
22
     Defendants lack sufficient information to form a belief as to the truth of the allegations
23
     contained in Paragraph 12 that Plaintiffs intended to reserve a room so they could enjoy
24
     some family time together and, therefore, deny the same and leave Plaintiffs to their
25
     proof. Defendants admit the remaining allegations contained in Paragraph 12 of Plaintiffs’
26
     Amended Complaint.
27
28
     7196135.1                                   3
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 4 of 25



1                 13.    Upon information and belief, in answering Paragraph 13 of Plaintiffs’
2    Amended Complaint, Defendants admit that a non-family member was the driver of the
3    vehicle in which Plaintiffs were passengers. Defendants admit the remaining allegations
4    contained in Paragraph 13 of Plaintiffs’ Amended Complaint.
5                 14.    In answering Paragraph 14 of Plaintiffs’ Amended Complaint,
6    Defendants admit the allegations contained therein.
7                 15.    In answering Paragraph 15 of Plaintiffs’ Amended Complaint,
8    Defendants deny the allegations therein.
9                 16.    In answering Paragraph 16 of Plaintiffs’ Amended Complaint,
10   Defendants deny the allegations therein.
11                17.    In answering Paragraph 17 of Plaintiffs’ Amended Complaint,
12   Defendants admit that Plaintiff Wheatcroft asked Defendant Schneider why he needed to
13   produce identification. In further answering Paragraph 17 of Plaintiffs’ Complaint,
14   Defendants assert that no violation of Plaintiff Wheatcroft’s First Amendment right to free
15   speech occurred.
16                18.    In answering Paragraph 18 of Plaintiffs’ Amended Complaint,
17   Defendants deny the allegations therein.
18                19.    In answering Paragraph 19 of Plaintiffs’ Amended Complaint,
19   Defendants admit that Defendant Schneider stated that he would take Plaintiff Wheatcroft
20   down to the police station as Plaintiff Wheatcroft would not provide his name as asked.
21   In further answering Paragraph 19 of Plaintiffs’ Amended Complaint, Defendants lack
22   sufficient information to form a belief as to the truth of the remaining allegations
23   contained in Paragraph 19 and, therefore, deny the same.
24                20.    In answering Paragraph 20 of Plaintiffs’ Amended Complaint,
25   Defendants affirmatively assert that Plaintiff Wheatcroft’s refusal to follow lawful
26   commands and reaching into a backpack and the area of the center console of the vehicle,
27   even after being told not to do so jeopardized officer safety and necessitated his removal
28   from the vehicle. Defendants admit that during Defendant Schneider’s interaction with
     7196135.1                                   4
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 5 of 25



1    Plaintiff Wheatcroft, Defendant Schneider asked Plaintiff Wheatcroft if he was going to
2    fight. In further answering Paragraph 20, Defendants deny the remaining allegations
3    therein.
4                  21.    In answering Paragraph 21 of Plaintiffs’ Amended Complaint,
5    Defendants admit that during his interaction with Plaintiff Wheatcroft, Defendant
6    Schneider holstered his Taser and that he justifiably administered a control hold to
7    Plaintiff Wheatcroft to remove Plaintiff Wheatcroft from the vehicle to ensure officer
8    safety. As for the remaining allegations contained in Paragraph 21 of Plaintiffs’ Amended
9    Complaint, Defendants lack sufficient information to form a belief as to the truth of the
10   remaining allegations contained in Paragraph 21 and, therefore, deny the same.
11                 22.    In answering Paragraph 22 of Plaintiffs’ Amended Complaint,
12   Defendants admit that Defendant Lindsey assisted Defendant Schneider in beginning to
13   physically remove Plaintiff Wheatcroft from the vehicle and that Defendant Lindsey
14   placed his Taser on Plaintiff Wheatcroft’s shoulder while Defendant Schneider attempted
15   to remove Plaintiff Wheatcroft from the vehicle while applying a control hold. In further
16   answering Paragraph 22, Defendants affirmatively assert that Plaintiff Wheatcroft was not
17   restrained, but became tangled in the seatbelt after his physical resistance and refusal to
18   follow lawful commands. As for the remaining allegations contained in Paragraph 22,
19   Defendants lack sufficient information to form a belief as to the truth of the remaining
20   allegations contained in Paragraph 22 and, therefore, deny the same.
21                 23.    In answering Paragraph 23 of Plaintiffs’ Amended Complaint,
22   Defendants admit that Defendant Lindsey applied three, short drive stun mode
23   applications of his Taser to Plaintiff Wheatcroft while Defendant Schneider applied a
24   control hold to Plaintiff Wheatcroft to remove him from the vehicle, and that Plaintiff
25   became tangled in his seatbelt while he resisted the officers.
26                 24.    In answering Paragraph 24 of Plaintiffs’ Amended Complaint,
27   Defendants admit that Plaintiffs Anya Chapman, J.W., and B.W. during the subject
28   incident and that a minor presumed to be Plaintiff J.W. asked the officers to stop. As for
     7196135.1                                     5
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 6 of 25



1    the remaining allegations set forth in Paragraph 24, Defendants lack sufficient information
2    to form a belief as to the truth of the remaining allegations contained in Paragraph 24 and,
3    therefore, deny the same.
4                  25.    In answering Paragraph 25 of Plaintiffs’ Amended Complaint,
5    Defendants admit that Defendant Schneider backed away from Plaintiff Wheatcroft and
6    activated his Taser in dart mode on Plaintiff Wheatcroft after Plaintiff Chapman
7    committed an aggravated assault on Defendant Lindsey which rendered defendant
8    Lindsey unconscious and incapacitated.
9                  26.    In answering Paragraph 26 of Plaintiffs’ Amended Complaint,
10   Defendants admit that Defendant Fernandez arrived on the scene and applied his Taser to
11   Plaintiff Wheatcroft. As for the remaining allegations contained in Paragraph 26,
12   Defendants deny the same.
13                 27.    In answering Paragraph 27 of Plaintiffs’ Amended Complaint,
14   Defendants admit that Defendant Fernandez handcuffed the resisting Plaintiff Wheatcroft
15   and that when the resisting Plaintiff Wheatcroft was handcuffed he was facing the interior
16   of the front passenger area of the vehicle while his knees were on the concrete.
17   Defendants deny the remaining allegations contained in Paragraph 27.
18                 28.    In answering Paragraph 28 of Plaintiffs’ Amended Complaint,
19   Defendants admit that Defendant Schneider deployed his Taser on the resisting Plaintiff
20   Wheatcroft while he was handcuffed. As for the remaining allegations contained in
21   paragraph 28, Defendants deny the same.
22                 29.    In answering Paragraph 29 of Plaintiffs’ Amended Complaint,
23   Defendants admit that minor J.W. entered the front passenger area of the vehicle and
24   released Plaintiff Wheatcroft’s legs from the disengaged seatbelt and that Plaintiff
25   Wheatcroft stated that he was caught in the seatbelt. Defendants further admit that
26   Defendant Schneider requested that minor J.W. get out of the vehicle, but treated him with
27   the care that any child should be afforded under the circumstances, and that minor J.W.
28   cried in the front passenger seat while consoled by the male adult driver. Defendants
     7196135.1                                    6
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 7 of 25



1    further admit that Defendant Fernandez attempted to pull Plaintiff Wheatcroft away from
2    the open passenger compartment of the vehicle. Defendants deny the remaining
3    allegations contained in Paragraph 29 of Plaintiffs’ Amended Complaint.
4                  30.    In answering Paragraph 30 of Plaintiffs’ Amended Complaint,
5    Defendants admit that Defendant Fernandez, in an attempt to restrain the combative,
6    resisting and non-compliant Plaintiff Wheatcroft, put Plaintiff Wheatcroft chest down on
7    the pavement and that Defendant Schneider tased and kicked Plaintiff Wheatcroft due to
8    his resisting, combative, assaultive conduct. In further answering Paragraph 30 of
9    Plaintiffs’ Amended Complaint, Defendants admit that passengers in the vehicle requested
10   that the officers stop. As for the remaining allegations contained in Paragraph 30 of
11   Plaintiffs’ Amended Complaint, Defendants lack sufficient information to form a belief as
12   to the truth of the remaining allegations contained in Paragraph 30 and, therefore, deny the
13   same.
14                 31.    In answering Paragraph 31 of Plaintiffs’ Amended Complaint,
15   Defendants deny the allegations therein.
16                 32.    In answering Paragraph 32 of Plaintiffs’ Amended Complaint,
17   Defendants deny the allegations therein.
18                 33.    In answering Paragraph 33 of Plaintiffs’ Amended Complaint,
19   Defendants admit that Defendant Schneider made the statements within the quotations set
20   forth in this paragraph. However, Defendants deny the remaining allegations contained in
21   Paragraph 33. Defendants affirmatively allege that no one, including these answering
22   Defendants, “placed a handgun to Plaintiff Johnny Wheatcroft’s head,” as Plaintiffs
23   erroneously allege in Paragraph 33.
24                 34.    In answering Paragraph 34 of Plaintiffs’ Amended Complaint,
25   Defendants deny the allegations therein.
26                 35.    In answering Paragraph 35 of Plaintiffs’ Amended Complaint,
27   Defendants admit that Defendant Schneider made the statement appearing in quotations
28   and that officers brought Plaintiff Wheatcroft to his feet and removed the Taser prongs
     7196135.1                                    7
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 8 of 25



1    pursuant to policy and that Plaintiff Wheatcroft was screaming. As for the remaining
2    allegations contained in Paragraph 35 of Plaintiffs’ Amended Complaint, Defendants lack
3    sufficient information to form a belief as to the truth of the remaining allegations
4    contained in Paragraph 35 and, therefore, deny the same.
5                  36.    In answering Paragraph 36 of Plaintiffs’ Amended Complaint,
6    Defendants admit the allegations therein.
7                  37.    In answering Paragraph 37 of Plaintiffs’ Amended Complaint,
8    Defendants admit that Plaintiffs Chapman and minors J.W. and B.W. were present during
9    the subject incident. In further answering paragraph 37 of Plaintiffs’ Amended Complaint,
10   Defendants lack sufficient information to form a belief as to the truth of the remaining
11   allegations contained in Paragraph 37 and, therefore, deny the same.
12                 38.    In answering Paragraph 38 of Plaintiffs’ Amended Complaint,
13   Defendants admit that all charges against Plaintiff Wheatcroft as a result of this incident
14   were dismissed. In further answering Paragraph 38 of Plaintiffs’ Amended Complaint,
15   Defendants deny the remaining allegations.
16                 39.    In answering Paragraph 39 of Plaintiffs’ Amended Complaint,
17   Defendants lack sufficient information to form a belief as to the truth of the allegation that
18   Plaintiff Wheatcroft sustained various injuries and therefore deny the same. In further
19   answering Paragraph 39 of Plaintiffs’ Amended Complaint, Defendants deny the
20   remaining allegations therein and affirmatively assert that Plaintiff Wheatcroft refused
21   medical treatment.
22                 40.    In answering Paragraph 40 of Plaintiffs’ Amended Complaint,
23   Defendants deny the allegations therein.
24                 41.    In answering Paragraph 41 of Plaintiffs’ Amended Complaint,
25   Defendants deny the allegations therein.
26                 42.    In answering Paragraph 42 of Plaintiffs’ Amended Complaint,
27   Defendants deny the allegations therein and affirmatively assert that no Defendant
28   “tortured” any Plaintiff.
     7196135.1                                     8
       Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 9 of 25



1                 43.      In answering Paragraph 43 of Plaintiffs’ Amended Complaint,
2    Defendants admit that the Defendant Officers and responding officers acted in the course
3    and scope of the officers’ employment with the Glendale Police Department. As for the
4    remaining allegations contained in paragraph 43 of Plaintiffs’ Amended Complaint,
5    Defendants deny the same.
6                 44.      In answering Paragraph 44 of Plaintiffs’ Amended Complaint,
7    Defendants admit that Plaintiff Wheatcroft was appropriately charged with aggravated
8    assault and resisting arrest and that he was jailed. In further answering Paragraph 44,
9    Defendants deny that Defendants maliciously charged Plaintiff Wheatcroft with any
10   crime. As for the remaining allegations contained in Paragraph 44 of Plaintiffs’ Amended
11   Complaint, Defendants lack sufficient information to form a belief as to the truth of the
12   allegations contained therein and, therefore, deny the same.
13                45.      In answering Paragraph 45 of Plaintiffs’ Amended Complaint,
14   Defendants deny the allegations therein.
15                46.      In answering Paragraph 46 of Plaintiffs’ Amended Complaint,
16   Defendants deny the allegations therein.
17                47.      In answering Paragraph 47 of Plaintiffs’ Amended Complaint,
18   Defendants deny the allegations therein.
19                48.      In answering Paragraph 48 of Plaintiffs’ Amended Complaint,
20   Defendants deny the allegations therein.
21                                           COUNT I
22
                        42 U.S.C. § 1983 - Excessive Force in Violation of the
23
24                         Fourth, Eighth, and Fourteenth Amendments
25
                    (Against Defendants Schneider, Lindsey, and Fernandez)
26
27
28
     7196135.1                                    9
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 10 of 25



1                  49.     In answering Paragraph 49 of Plaintiffs’ Amended Complaint,
2    Defendants incorporate their answers to Paragraphs 1- 48 of Plaintiffs’ Amended
3    Complaint, as if fully set forth herein.
4                  50.     In answering Paragraph 50 of Plaintiffs’ Amended Complaint,
5    Defendants deny the allegations therein.
6                  51.     In answering Paragraph 51 of Plaintiffs’ Amended Complaint,
7    Defendants deny the allegations therein.
8                  52.     In answering Paragraph 52 of Plaintiffs’ Amended Complaint,
9    Defendants deny the allegations therein.
10                 53.     In answering Paragraph 53 of Plaintiffs’ Amended Complaint,
11   Defendants deny the allegations therein.
12                 54.     In answering Paragraph 54 of Plaintiffs’ Amended Complaint,
13   Defendants deny the allegations therein.
14                 55.     In answering Paragraph 55 of Plaintiffs’ Amended Complaint,
15   Defendants deny the allegations therein.
16                 56.     In answering Paragraph 56 of Plaintiffs’ Amended Complaint,
17   Defendants deny the allegations therein.
18                 57.     In answering Paragraph 57 of Plaintiffs’ Amended Complaint,
19   Defendants deny the allegations therein.
20                 58.     In answering Paragraph 58 of Plaintiffs’ Amended Complaint,
21   Defendants deny the allegations therein.
22                 59.     In answering Paragraph 59 of Plaintiffs’ Amended Complaint,
23   Defendants deny the allegations therein.
24                 60.     In answering Paragraph 60 of Plaintiffs’ Amended Complaint,
25   Defendants deny the allegations therein.
26                 61.     In answering Paragraph 61 of Plaintiffs’ Amended Complaint,
27   Defendants deny the allegations therein.
28
     7196135.1                                  10
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 11 of 25



1                   62.    In answering Paragraph 62 of Plaintiffs’ Amended Complaint,
2    Defendants deny the allegations therein.
3                   63.    In answering Paragraph 63 of Plaintiffs’ Amended Complaint,
4    Defendants deny the allegations therein.
5                                               COUNT II
6
                 42 U.S.C. § 1983 -Retaliation in Violation of the First Amendment
7
8                              (Against Defendants Schneider Only)
9
                    64.    In answering Paragraph 64 of Plaintiffs’ Amended Complaint,
10
     Defendants incorporate their answers to Paragraphs 1- 63 of Plaintiffs’ Amended
11
     Complaint, as if fully set forth herein.
12
                    65.    In answering Paragraph 65 of Plaintiffs’ Amended Complaint,
13
     Defendants admit that Defendant Schneider was acting under the color of law and within
14
     the course and scope of his employment with Defendant City of Glendale at the time of
15
     the subject incident of this lawsuit. However, to the extent that Plaintiffs’ contend that the
16
     allegations contained in Paragraph 65 purport to allege a viable cause of action against
17
     these answering Defendants, Defendants deny the same.
18
                    66.    In answering Paragraph 66 of Plaintiffs’ Amended Complaint,
19
     Defendants deny the allegations therein and affirmatively assert that no retaliation for any
20
     exercise of free speech occurred.
21
                    67.    In answering Paragraph 67 of Plaintiffs’ Amended Complaint,
22
     Defendants deny the allegations therein and affirmatively assert that no retaliation for any
23
     exercise of free speech occurred.
24
                    68.    In answering Paragraph 68 of Plaintiffs’ Amended Complaint,
25
     Defendants affirmatively assert that no search of Plaintiff Wheatcroft’s property occurred
26
     as a result of any exercise of any First Amendment right of Plaintiff Wheatcroft. In further
27
     answering Paragraph 68 of Plaintiffs’ Amended Complaint, Defendants deny any
28
     7196135.1                                     11
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 12 of 25



1    unlawful police conduct. As for the remaining allegations contained in Paragraph 68 of
2    Plaintiffs’ Amended Complaint, Defendants lack sufficient information to form a belief as
3    to the truth of the allegations contained therein and, therefore, deny the same.
4                  69.    In answering Paragraph 69 of Plaintiffs’ Amended Complaint,
5    Defendants deny the allegations therein.
6                  70.    In answering Paragraph 70 of Plaintiffs’ Amended Complaint,
7    Defendants deny the allegations therein.
8                  71.    In answering Paragraph 71 of Plaintiffs’ Amended Complaint,
9    Defendants deny the allegations therein.
10                 72.    In answering Paragraph 72 of Plaintiffs’ Amended Complaint,
11   Defendants deny the allegations therein.
12                 73.    In answering Paragraph 73 of Plaintiffs’ Amended Complaint,
13   Defendants deny the allegations therein.
14                 74.    In answering Paragraph 74 of Plaintiffs’ Amended Complaint,
15   Defendants deny the allegations therein.
16                 75.    In answering Paragraph 75 of Plaintiffs’ Amended Complaint,
17   Defendants deny the allegations therein.
18                 76.    In answering Paragraph 76 of Plaintiffs’ Amended Complaint,
19   Defendants deny the allegations therein.
20
                   77.    In answering Paragraph 77 of Plaintiffs’ Amended Complaint,
21
     Defendants deny the allegations therein.
22
                   78.    In answering Paragraph 78 of Plaintiffs’ Amended Complaint,
23
     Defendants deny the allegations therein.
24
                                             COUNT III
25
26                    42 U.S.C. § 1983 -Wrongful Arrest in Violation of the
27
                               Fourth and Fourteenth amendments
28
     7196135.1                                    12
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 13 of 25



1                  (Against Defendants Schneider, Lindsey, and Fernandez)
2                  79.     In answering Paragraph 79 of Plaintiffs’ Amended Complaint,
3    Defendants incorporate their answers to Paragraphs 1- 78 of Plaintiffs’ Amended
4    Complaint, as if fully set forth herein.
5                  80.     In answering Paragraph 80 of Plaintiffs’ Amended Complaint,
6    Defendants admit that Defendants Schneider, Lindsey, and Fernandez were acting under
7    the color of law and within the course and scope of their employment with Defendant City
8    of Glendale at the time of the subject incident of this lawsuit. However, to the extent that
9    Plaintiffs contend that the allegations contained in Paragraph 80 purport to allege a viable
10   cause of action against these answering Defendants, Defendants deny the same.
11                 81.     In answering Paragraph 81 of Plaintiffs’ Amended Complaint,
12   Defendants admit that individuals have the right under the Fourth and Fourteenth
13   Amendments to be free from wrongful arrest. However, Defendants deny that Plaintiff
14   Wheatcroft was wrongfully arrested.
15                 82.     In answering Paragraph 82 of Plaintiffs’ Amended Complaint,
16   Defendants deny the allegations therein.
17                 83.     In answering Paragraph 83 of Plaintiffs’ Amended Complaint,
18   Defendants deny the allegations therein.
19                 84.     In answering Paragraph 84 of Plaintiffs’ Amended Complaint,
20   Defendants deny the allegations therein.
21                 85.     In answering Paragraph 85 of Plaintiffs’ Amended Complaint,
22   Defendants deny the allegations therein.
23                 86.     In answering Paragraph 86 of Plaintiffs’ Amended Complaint,
24   Defendants deny the allegations therein.
25                 87.     In answering Paragraph 87 of Plaintiffs’ Amended Complaint,
26   Defendants deny the allegations therein.
27                 88.     In answering Paragraph 88 of Plaintiffs’ Amended Complaint,
28   Defendants deny the allegations therein.
     7196135.1                                   13
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 14 of 25



1                                               COUNT IV
2
                      42 U.S.C. § 1983 -Malicious Prosecution in Violation of
3
4                            The Fourth and Fourteenth Amendments
5
                    (Against Defendants Schneider, Lindsey, and Fernandez)
6
                    89.    In answering Paragraph 89 of Plaintiffs’ Amended Complaint,
7
     Defendants incorporate their answers to Paragraphs 1- 88 of Plaintiffs’ Amended
8
     Complaint, as if fully set forth herein.
9
                    90.    In answering Paragraph 90 of Plaintiffs’ Amended Complaint,
10
     Defendants admit that Defendants Schneider, Lindsey, and Fernandez were acting under
11
     the color of law and within the course and scope of their employment with Defendant City
12
     of Glendale at the time of the subject incident of this lawsuit. However, to the extent that
13
     Plaintiffs contend that the allegations contained in Paragraph 90 purport to allege a viable
14
     cause of action against these answering Defendants, Defendants deny the same
15
                    91.    In answering Paragraph 91 of Plaintiffs’ Amended Complaint,
16
     Defendants admit that individuals, including Plaintiff Wheatcroft, have the right under the
17
     Fourth and Fourteenth Amendments to be free from malicious prosecution and the right to
18
     familial association. However, Defendants deny that Plaintiff Wheatcroft was maliciously
19
     prosecuted or that any Defendant interfered with Plaintiff Wheatcroft’s right to familial
20
     association.
21
                    92.    In answering Paragraph 92 of Plaintiffs’ Amended Complaint,
22
     Defendants deny the allegations therein.
23
                    93.    In answering Paragraph 93 of Plaintiffs’ Amended Complaint,
24
     Defendants deny the allegations therein.
25
                    94.    In answering Paragraph 94 of Plaintiffs’ Amended Complaint,
26
     Defendants admit that plaintiff Wheatcroft was in custody for a period of time as a result
27
     of his arrest associated with the subject incident. Further answering Paragraph 94 of
28
     7196135.1                                     14
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 15 of 25



1    Plaintiffs’ Amended Complaint, Defendants assert that Plaintiff Wheatcroft was, and upon
2    information and belief still is, incarcerated as a result of other crimes.
3                  95.     In answering Paragraph 95 of Plaintiffs’ Amended Complaint,
4    Defendants deny the allegations therein.
5                  96.     In answering Paragraph 96 of Plaintiffs’ Amended Complaint,
6    Defendants lack sufficient information to form a belief as to the truth of the allegations
7    regarding any interview or employment opportunities of Plaintiff Wheatcroft and,
8    therefore, deny the same. As for the remaining allegations contained in Paragraph 96 of
9    Plaintiffs’ Amended Complaint, Defendants deny the same.
10                 97.     In answering Paragraph 97 of Plaintiffs’ Amended Complaint,
11   Defendants deny the allegations therein.
12                 98.     In answering Paragraph 98 of Plaintiffs’ Amended Complaint,
13   Defendants deny the allegations therein.
14                 99.     In answering paragraph 99 of Plaintiffs’ Amended Complaint,
15   Defendants admit that the charges against Plaintiff Wheatcroft were dismissed. In further
16   answering Paragraph 99 of Plaintiffs’ Amended Complaint, Defendants lack sufficient
17   information to form a belief as to the truth of those remaining allegations and, therefore,
18   deny the same.
19                 100.    In answering Paragraph 100 of Plaintiffs’ Amended Complaint,
20   Defendants deny the allegations therein.
21                 101.    In answering Paragraph 101 of Plaintiffs’ Amended Complaint,
22   Defendants deny the allegations therein.
23                 102.    In answering Paragraph 102 of Plaintiffs’ Amended Complaint,
24   Defendants deny the allegations therein.
25                 103.    In answering Paragraph 103 of Plaintiffs’ Amended Complaint,
26   Defendants deny the allegations therein.
27
28
     7196135.1                                     15
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 16 of 25



1                                               COUNT V
2
                             Civil Rights Violations - 42 U.S.C. § 1983
3
4                  (Against Defendants Schneider, Lindsey, and Fernandez)
5                  104.    In answering Paragraph 104 of Plaintiffs’ Amended Complaint,
6    Defendants incorporate their answers to Paragraphs 1- 103 of Plaintiffs’ Amended
7    Complaint, as if fully set forth herein.
8                  105.    In answering Paragraph 105 of Plaintiffs’ Amended Complaint,
9    Defendants admit that, generally, parents have a constitutionally protected liberty interest
10   under the 14th Amendment.
11                 106.    In Answering Paragraph 106 of Plaintiffs’ Amended Complaint,
12   Defendants admit that Courts have recognized that the First Amendment protects the
13   fundamental right to intimate association, which includes the familial association between
14   parents and children. In further answering Paragraph 106 of Plaintiffs’ Amended
15   Complaint, to the extent that Plaintiffs contend that the allegations contained in Paragraph
16   106 of their Amended Complaint purport to allege a viable cause of action against these
17   answering Defendants, Defendants deny the same.
18                 107.    In answering Paragraph 107 of Plaintiffs’ Amended Complaint,
19   Defendants deny the allegations therein.
20                 108.    In answering Paragraph 108 of Plaintiffs’ Amended Complaint,
21   Defendants deny the allegations therein.
22                 109.    In answering Paragraph 109 of Plaintiffs’ Amended Complaint,
23   Defendants deny the allegations therein.
24                 110.    In answering Paragraph 110 of Plaintiffs’ Amended Complaint,
25   Defendants deny the allegations therein.
26                 111.    In answering Paragraph 111 of Plaintiffs’ Amended Complaint,
27   Defendants deny the allegations therein.
28
     7196135.1                                    16
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 17 of 25



1                  112.    In answering Paragraph 112 of Plaintiffs’ Amended Complaint,
2    Defendants lack sufficient information to form a belief as to the truth of the allegations
3    regarding the alleged loss of familial companionship due to Plaintiff Wheatcroft’s
4    incarceration and, therefore, deny the same. In further answering Paragraph 112,
5    Defendants deny the remaining allegations contained therein.
6                  113.    In answering Paragraph 113 of Plaintiffs’ Amended Complaint,
7    Defendants deny the allegations therein.
8                  114.    In answering Paragraph 114 of Plaintiffs’ Amended Complaint,
9    Defendants deny the allegations therein.
10                 115.    In answering Paragraph 115 of Plaintiffs’ Amended Complaint,
11   Defendants deny the allegations therein.
12                                              COUNT VI
13
                               42 U.S.C. § 1983 -Municipal Liability
14
15                             (Against Defendant City of Glendale)
16
                   116.    In answering Paragraph 116 of Plaintiffs’ Amended Complaint,
17
     Defendants incorporate their answers to Paragraphs 1- 115 of Plaintiffs’ Amended
18
     Complaint, as if fully set forth herein.
19
                   117.    In answering Paragraph 117 of Plaintiffs’ Amended Complaint,
20
     Defendants assert that under certain circumstances a custom or policy may be the moving
21
     force behind a violation of constitutional rights, but that the facts of the subject lawsuit do
22
     not present such a case. In further answering Paragraph 117 of Plaintiffs’ Amended
23
     Complaint, to the extent that Plaintiffs contend that the allegations contained in Paragraph
24
     117 of their Amended Complaint purport to allege a viable cause of action against
25
     Defendant City of Glendale, Defendants deny the same.
26
                   118.    In answering Paragraph 118 of Plaintiffs’ Amended Complaint,
27
     Defendants assert that under certain circumstances ratification could result in municipal
28
     7196135.1                                     17
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 18 of 25



1    liability for violations of constitutional rights, but the facts of the subject lawsuit do not
2    present such a case.      In further answering Paragraph 118 of Plaintiffs’ Amended
3    Complaint, to the extent that Plaintiffs contend that the allegations contained in Paragraph
4    118 of their Amended Complaint purport to allege a viable cause of action against
5    Defendant City of Glendale, Defendants deny the same.
6                  119.   In answering Paragraph 119 of Plaintiffs’ Amended Complaint,
7    Defendants assert that under certain circumstances failure to train could result in
8    municipal liability for violations of constitutional rights, but the facts of the subject
9    lawsuit do not present such a case. In further answering Paragraph 119, to the extent that
10   Plaintiffs contend that the allegations contained in Paragraph 119 of their Amended
11   Complaint purport to allege a viable cause of action against Defendant City of Glendale,
12   Defendants deny the same.
13                 120.   In answering Paragraph 120 of Plaintiffs’ Amended Complaint,
14   Defendants admits that Defendants Schneider, Lindsey, and Fernandez were Police
15   Officers with the Glendale Police Department, employed by the City of Glendale, and at
16   the time of the subject incident of this Amended Complaint were acting in the course and
17   scope of their employment with the City of Glendale and that as City of Glendale Police
18   Officers, certain City of Glendale Police Department policies are applicable to their
19   official conduct as police officers. In further answering Paragraph 120, Defendants deny
20   any deliberate indifference toward training or supervision of the defendant officers, and to
21   the extent that Plaintiffs contend that the allegations contained in Paragraph 120 of their
22   Amended Complaint purport to allege a viable cause of action against Defendant City of
23   Glendale for deliberate indifference toward training and supervision, or otherwise,
24   Defendants deny the same.
25                 121.   In answering Paragraph 121 of Plaintiffs’ Amended Complaint,
26   Defendants deny the allegations therein.
27                 122.   In answering Paragraph 122 of Plaintiffs’ Amended Complaint,
28   Defendants deny the allegations therein.
     7196135.1                                    18
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 19 of 25



1                  123.   In answering Paragraph 123 of Plaintiffs’ Amended Complaint,
2    Defendants deny the allegations therein.
3                  124.   In answering Paragraph 124 of Plaintiffs’ Amended Complaint,
4    Defendants deny the allegations therein.
5                  125.   In answering Paragraph 125 of Plaintiffs’ Amended Complaint,
6    Defendants deny the allegations therein.
7                  126.   In answering Paragraph 126 of Plaintiffs’ Amended Complaint,
8    Defendants deny the allegations therein.
9                  127.   In answering Paragraph 127 of Plaintiffs’ Amended Complaint,
10   Defendants deny the allegations therein.
11                 128.   In answering Paragraph 128 of Plaintiffs’ Amended Complaint,
12   Defendants deny the allegations therein.
13                 129.   In answering Paragraph 129 of Plaintiffs’ Amended Complaint,
14   Defendants deny the allegations therein.
15                 130.   In answering Paragraph 130 of Plaintiffs’ Amended Complaint,
16   Defendants deny the allegations therein.
17                 131.   In answering Paragraph 131 of Plaintiffs’ Amended Complaint,
18   Defendants deny the allegations therein.
19                 132.   In answering Paragraph 132 of Plaintiffs’ Amended Complaint,
20   Defendants deny the allegations therein.
21                                     Affirmative Defenses
22
                   133.   As and for a separate affirmative defense, and in the alternative,
23
     Defendants allege that Plaintiffs’ Amended Complaint fails to state a claim upon which
24
     relief may be granted against them.
25
                   134.   As and for a separate affirmative defense, and in the alternative,
26
     Defendants allege that Plaintiffs may have failed to comply with A.R.S. Section 12-
27
     821.01 and if a genuine issue of material fact exists as to whether Plaintiffs complied with
28
     7196135.1                                   19
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 20 of 25



1    the requirements of this section, Defendants will seek to resolve any issues before a trial
2    on the merits, at the earliest possible time.
3                  135.    As and for a separate affirmative defense, and in the alternative,
4    Defendant City of Glendale and its employees do not owe a general duty to the public at
5    large, rather, they only owe a duty based on “special relationship recognized by the
6    common law or relationships created by public policy,” neither of which exists in this
7    action. Quiroz v. Alcoa Inc., 243 Ariz. 560, 416 P.3d 824 (2018).
8                  136.    As and for a separate affirmative defense, and in the alternative,
9    Defendants allege that Defendants Schneider, Lindsey, and Fernandez and any other
10   employee-police officer involved in the subject incident of this action used only
11   reasonable and necessary force under the totality of the circumstances.
12                 137.    As and for a separate affirmative defense, and in the alternative,
13   Defendants allege that they are entitled to all privileges and immunities extended to
14   governmental entities and their employees.
15                 138.    As and for a separate affirmative defense, and in the alternative,
16   Defendants allege that Plaintiffs Wheatcroft and Chapman were contributorily negligent,
17   and/or that they assumed the risk of their alleged injuries, if any, and/or any injuries that
18   they received were the result of an intervening/superseding cause or through the
19   negligence of someone other than these answering Defendants and/or any City of
20   Glendale employees, all of which bars recovery to Plaintiffs from these answering
21   Defendants.
22                 139.    As and for a separate affirmative defense, and in the alternative,
23   Defendants allege that Plaintiffs Wheatcroft and Chapman were negligent in whole or in
24   part, thereby reducing or eliminating any damages owing by these answering Defendants
25   by way of the doctrine of comparative negligence.
26                 140.    As a separate defense, and in the alternative, Defendants allege that
27   Plaintiffs’ alleged injuries were directly or proximately caused in whole or in part by acts
28   or omissions of other parties, and this answering Defendants’ liability to Plaintiff, if any,
     7196135.1                                       20
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 21 of 25



1    should be apportioned, denied or reduced in accordance with each party’s and non-party’s
2    degree of fault of responsibility pursuant to A.R.S. § 12-2506.
3                  141.   As and for a separate affirmative defense, and in the alternative,
4    Defendants affirmatively assert that the involved police officers at all times acted
5    reasonably and appropriately under the totality of the circumstances.
6                  142.   As and for a separate affirmative defense, and in the alternative,
7    Defendants affirmatively assert that all or a portion of Plaintiffs’ alleged damages, if any,
8    were all or partly proximately caused by the actions or inactions of Plaintiffs Wheatcroft
9    and Chapman and by operation of law are imputed to Plaintiffs, all of which either bars or
10   reduces on a comparative basis, any recovery against these answering Defendants.
11                 143.   As and for a separate affirmative defense, and in the alternative,
12   Defendants allege that Plaintiffs failed to follow the lawful commands of officers.
13                 144.   As and for a separate affirmative defense, and in the alternative,
14   Defendants allege that its employees did not act with a purpose to harm or with deliberate
15   indifference to the rights of anyone, including Plaintiffs, for reasons unrelated to the
16   legitimate law enforcement objectives.
17                 145.   As and for a separate affirmative defense, and in the alternative,
18   Defendants allege that it is entitled to all applicable privileges and immunities afforded to
19   it and its officers, including qualified immunity, extended to governmental employees.
20                 146.   As and for a separate affirmative defense, and in the alternative,
21   Defendants allege that their actions and the actions of all other Defendant City of
22   Glendale employees, at all times relevant to the allegations set forth in Plaintiffs’
23   Complaint, were objectively reasonable under the circumstances then existing.
24                 147.   As and for a separate affirmative defense, and in the alternative,
25   Plaintiffs may have failed to mitigate their damages, if any, thus barring or reducing any
26   recovery against Defendants.
27
28
     7196135.1                                    21
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 22 of 25



1                  148.    As and for a separate affirmative defense, and in the alternative,
2    Defendant’s employees’ use of force was justified and privileged under Graham v.
3    Connor, 490 U.S. 386 (1989) and Scott v. Harris, 550 U.S. 372 (2007).
4                  149.    As and for a separate affirmative defense, and in the alternative,
5    Defendants allege that the interference of Plaintiffs Wheatcroft and Chapman was
6    unjustified and unlawful, and that any injuries Plaintiffs allegedly sustained were the
7    result of that interference with responding law enforcement personnel and the legal and
8    justifiable use of force by law enforcement.
9                  150.    As for a separate affirmative offense, Defendants assert that Plaintiffs
10   Chapman and Wheatcroft committed aggravated assault on the officers present at the
11   scene while the officers attempted to execute their official duties in violation of A.R.S. §
12   13-1204.
13                 151.    As and for a separate affirmative defense, and in the alternative,
14   Defendants allege that the use of force by police officers was justified and, therefore,
15   reasonable, and that there is no duty to retreat under A.R.S. §13-411.
16                 152.    As and for a separate affirmative defense, and in the alternative,
17   Defendants allege that neither it nor its officers are subject to civil liability for engaging in
18   justified conduct pursuant to A.R.S. § 13-413.
19                 153.    As and for a separate affirmative defense, and in the alternative,
20   Defendants allege that the actions of the police officers were justified and in self -defense
21   pursuant to A.R.S. §§ 13-404, 13-405, 13-406, and 13-409.
22                 154.    As and for a separate defense and in the alternative, Defendants
23   allege that Plaintiffs assumed the risk of their damages, acted in direct and intentional
24   violation of Arizona law, and acted intentionally and knowingly, jeopardizing their safety
25   and well-being, all of which bars recovery or reduces recovery to the Plaintiffs herein
26   from these answering Defendants.
27
28
     7196135.1                                      22
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 23 of 25



1                  155.   As and for a separate defense and in the alternative, Defendants
2    allege that Plaintiff s cannot pursue punitive damages on any federal claim against a
3    governmental entity or individually named Defendants in their official capacities.
4                  156.   As and for a separate defense and in the alternative, Defendants
5    allege that Plaintiffs cannot establish, that Answering Defendants proximately caused the
6    deprivation of a right, privilege, or immunity protected by the United States Constitution
7    or federal law.
8                  157.   As and for a separate defense and in the alternative, Defendant City
9    of Glendale alleges that it did not have a policy, practice or custom requiring its
10   employees, including police officers to violate the civil rights of persons, nor did
11   Defendant City of Glendale have a policy, practice or custom of endorsing or ratifying
12   any such conduct by its employees.
13                 158.   As and for a separate defense and in the alternative, Defendants
14   allege that Defendant City of Glendale did not ratify any unconstitutional conduct.
15                 159.   As and for a separate defense and in the alternative, Defendants deny
16   that there were any constitutional violations by Defendants and, as a result, Plaintiffs
17   cannot recover under Monell v. New York City Department of Social Services, 436 U.S.
18   658 (1978) in the absence of a constitutional violation.
19                 160.   As and for a separate defense and in the alternative, Defendants
20   allege that plaintiff does not plead any facts demonstrating that the City of Glendale has a
21   policy or procedure that is the moving force behind any alleged constitutional injury.
22                 161.   As and for a separate defense and in the alternative, Defendant City
23   of Glendale alleges that none of its training was constitutionally deficient.
24                 162.   As and for a separate defense and in the alternative, the City of
25   Glendale was not callously or deliberately indifferent in its training regarding the adoption
26   of proper customs, policies and procedures for the City of Glendale Police Department.
27                 163.   As and for a separate defense and in the alternative, Plaintiffs cannot
28   establish that any alleged failure to train or supervise was likely to produce a wrong
     7196135.1                                    23
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 24 of 25



1    decision as to support an inference of deliberate indifference by City of Glendale
2    policymakers to the need to train or supervise.
3                    164.   As and for a separate defense and in the alternative, Defendants
4    allege that vicarious liability is inapplicable to actions under 42 U.S.C. §1983.
5                    165.   As and for a separate defense and in the alternative, these Answering
6    Defendants are entitled to all privileges and immunities, including qualified immunity,
7    extended to governmental entities and employees under federal law.
8                    166.   These Answering Defendants did not act with deliberate indifference
9    or in reckless disregard of Plaintiffs’ constitutional rights.
10                   167.   As and for a separate defense and in the alternative, Plaintiffs are not
11   entitled to attorneys’ fees pursuant to 42 U.S.C § 1988 or 42 U.S.C. § 1927.
12                   168.   As and for a separate defense and in the alternative, Defendants
13   allege that Plaintiff Wheatcroft was lawfully detained and refused to state his true full
14   name on request of a peace officer which provided probable cause for his arrest under
15   A.R.S. § 13-2412.
16                   169.   Defendants put Plaintiffs on notice that further affirmative defenses
17   may be added in an amended answer after discovery. During the course of litigation,
18   named Defendants may discover facts which support one or more of the affirmative
19   defenses set forth in Rule 8(c) and/or Rule 12(b) of the Federal Rules of Civil Procedure,
20   and to avoid waiving said defenses, these answering Defendants hereby incorporate them
21   by reference.
22                   WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendants
23   pray that Plaintiffs take nothing, that Plaintiffs’ Complaint be dismissed in its entirety, and
24   that Defendants be awarded their taxable costs and attorney’s fees pursuant to 42 U.S.C.
25   §1988 and 28 U.S.C. §1927, as well as any award that the Court deems necessary and
26   appropriate under the circumstances.
27
28
     7196135.1                                      24
      Case 2:18-cv-02347-SMB Document 11 Filed 11/26/18 Page 25 of 25



1                                           JURY DEMAND
2
                     Defendants respectfully request a trial by jury.
3
4                    DATED this 26th day of November 2018.
5                                                 JONES, SKELTON & HOCHULI, P.L.C.
6
7                                                 By /s/ Joseph J. Popolizio
                                                     Joseph J. Popolizio
8                                                    Justin M. Ackerman
                                                     40 North Central Avenue, Suite 2700
9                                                    Phoenix, Arizona 85004
                                                     Attorneys for Defendants
10
11                                 CERTIFICATE OF SERVICE
12                   I hereby certify that on this 26th day of November 2018, I caused the
13   foregoing document to be filed electronically with the Clerk of Court through the
14   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
15   system.
16
                     I further certify that some of the participants in the case are not registered
17
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
18
     participants:
19
20
     Marc J. Victor
21   Jody L. Broaddus
     Attorneys for Freedom
22   3185 South Price Road
     Chandler, Arizona 85248
23   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
24   Attorneys for Plaintiffs

25
26
     /s/ Melissa Ward
27
28
     7196135.1                                      25
